222 Ga. 681 (1966)
151 S.E.2d 712
NAPIER
v.
NAPIER.
23753.
Supreme Court of Georgia.
Submitted October 12, 1966.
Decided October 20, 1966.
Rehearing Denied November 3, 1966.
Nall, Miller, Cadenhead & Dennis, John W. Dorsey, for appellant.
Westmoreland, Hall & Pentecost, John L. Westmoreland, Jr., M. K. Pentecost, Jr., for appellee.
QUILLIAN, Justice.
The notice of appeal and transcript of record in the instant case was docketed in this court on September 7, 1966. The enumeration of errors was filed September 26, 1966, 19 days after the case was docketed. Rule 20, Rules of the Supreme Court, as amended effective July 1, 1966, requires: "The brief of counsel for the appellant must be filed with the clerk within 10 days after the docketing of the case in this court..." 221 Ga. 884. Rule 14, Rules of the Supreme Court, as amended effective July 1, 1966, provides: "Failure to file enumeration of errors within the time specified in these rules for the filing of briefs may be deemed as failure to perfect the appeal." 221 Ga. 884. There being no reason or explanation offered as to why the enumeration of errors was not timely, in that it was not filed within 10 days after the docketing of the case in this court, there was a failure to perfect the appeal within the meaning of Rule 14 and accordingly the appeal is
Dismissed. All the Justices concur.